Citation Nr: 1214823	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right (major) shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the noncompensable rating in effect for the right shoulder disorder was increased to 10 percent, effective July 24, 2002, the date that the Veteran filed a claim for an increased rating.  

A videoconference hearing was held in December 2004 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The case was previously before the Board and remanded on numerous occasions, most recently in September 2010, for additional evidentiary development.  The claim is now ready for further appellate review.  


FINDING OF FACT

The Veteran's residuals of a right shoulder injury are not manifested by limitation of motion to the shoulder level or a moderately severe muscle injury.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a right (major) shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, Diagnostic Codes (DCs) 5010, 5003, 5201, 5202, 5203, 5301-5304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2002, January 2006, January 2008, and January 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the January 2008 and January 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca, supra.  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2011).

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Specific Laws and Regulations Regarding Shoulder Injuries

A shoulder disability may be evaluated under a variety of regulations and diagnostic codes.  Traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for specific joint or joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion to shoulder level in the major upper extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a DC 5201 (2011).  Limitation of motion to midway between side and shoulder level in the major upper extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major upper extremity warrants a 40 percent evaluation.  Id.  

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. § 4.71a, DC 5202.  DC 5202 further provides a 50 percent evaluation for fibrous union of the major humerus; a 60 percent evaluation for nonunion (false flail joint) of the major humerus; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder).  

DC 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2011).  Muscle disabilities are rated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2011).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2011).  

Under 38 C.F.R. § 4.73, DC 5301 pertains to Muscle Group I, DC 5302 pertains to Muscle Group II, DC 5303 pertains to Muscle Group III, and DC 5304 pertains to Muscle Group IV.  These DCs discuss muscle injuries causing limitations of function of the shoulder.  Because the Veteran is currently receiving a 10 percent rating for his disability based on painful motion he cannot receive an additional rating for his right rotator cuff syndrome, under 38 C.F.R. § 4.73, because to assign such ratings based on the same symptoms or manifestations, such as arm and shoulder movement, would constitute prohibited pyramiding under 38 C.F.R. § 4.14 (2011).  He can, however, receive a rating under 38 C.F.R. § 4.73 in lieu of the rating assigned. 

Group I involves extrinsic muscles of the shoulder girdle (1) Trapezius; (2) levator scapulae; (3) serratus magnus.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 10 percent rating is assigned when moderate, and a 30 percent rating when moderately severe (dominant).  

Group II involves extrinsic muscles of the shoulder girdle (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included in the latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 20 percent rating is assigned when moderate (dominant), and a 30 percent when moderately severe (dominant).  

Group III involves intrinsic muscles of the shoulder girdle (1) Pectoralis major (clavicular); (2) deltoid.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 20 percent rating is assigned when moderate, and a 30 percent rating when moderately severe (dominant).  

Group IV involves intrinsic muscles of the shoulder girdle (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 10 percent rating is assigned when moderate, and a 20 percent rating is assigned when moderately severe (dominant or nondominant).  A 30 percent rating is assigned when severe (dominant).  

Background

Evidence of record available for review includes VA treatment records dated from 1991 to the present day.  Records relevant to the severity of the Veteran's right shoulder disability include treatment records dated from 2003 through VA joints examination in November 2010.  When examined by VA on January 9, 2003, the Veteran reported increased shoulder pain over the last 6 to 8 months.  He did not use any heat or ice therapy for treatment.  He said that his shoulder was aggravated with extensive use, such as at work when he sanded or buffed cars.  Examination showed no swelling or redness of the shoulder.  ROM was to 170 degrees of forward flexion with pain starting at 80 degrees.  Abduction was 0 to 180 degrees with pain beginning at 80 degrees.  External rotation was 0 to 60 degrees with pain and internal rotation was 0 to 40 degrees with pain.  Crepitus was noted throughout ROM studies on the anterior shoulder.  On the internal rotation, the Veteran's lower arm became quite painful.  X-rays were essentially negative.  

VA physical therapy records, also dated on January 9, 2003, reflect full ROM with complaints of pain at the end range in forward flexion, internal rotation, and in abduction.  As for symptoms, the Veteran reported that pain was at zero, but it sometimes it was as high as a 10.  

VA records show that when examined on January 10 and 17, 2003, the Veteran had full active ROM of the right shoulder with moderate pain at the end of external rotation, forward flexion, and abduction.  The diagnosis was right shoulder impingement syndrome, recurrent.  On January 23, 2003, he was able to elevate his right upper limb fully (180 degrees) but did complain of pain with full elevation.  He had some crepitus in the right shoulder with movement.  Moreover, on February 28, 2003, and April 29, 2003, he had full active ROM of the right shoulder with moderate pain at the end of external rotation, forward flexion, and abduction.  The diagnosis was right shoulder impingement syndrome, recurrent.  

VA records show that on May 1, 2003, crepitus was felt in the right shoulder joint.  While the Veteran reported limited ROM, the examiner noted that he had "good" ROM on this exam.  X-ray of the shoulder was negative.  Magnetic resonance imaging (MRI) showed no evidence of a rotator cuff tear.  Moreover, no right shoulder impingement was shown.  On May 30, 2003, there was full active ROM of the right shoulder, although there was tenderness at the bicipital groove area.  Drop arm test was negative.  On July 14, 2003, right upper electromyogram (EMG) was conducted.  Full active ROM was noted and EMG was normal.  His right shoulder complaints continued in early 2004.  He failed to report for a scheduled VA joints exam in April 2004.  

VA MRI in June 2004 showed a right shoulder rotator cuff tear, "although probably not a large one."  

In testimony at a personal hearing in December 2004, the Veteran testified that his right shoulder symptoms had increased in severity.  This had necessitated that he stop working as a car detailer.  

When examined by VA on March 3, 2005, ROM of the right shoulder showed forward flexion to 138 degrees.  Abduction was to 123 degrees.  External rotation was to 63 degrees and internal rotation was to 53 degrees.  

VA MRI in September 2006 (with correlation to X-rays made that same month) were interpreted as showing degenerative changes involving the right acromioclavicular joint with narrowing and mild capsular hypertrophy.  There was no impingement on the rotator cuff muscle by the mild capsular hypertrophy.  

Upon VA joints examination on October 5, 2006, there was no tenderness, crepitus, or popping with movement of the right shoulder.  The claimant had full ROM with complaints of pain on all movements.  There was no redness or edema of any joint inspected.  On inspection, the shoulders were level.  He had full shoulder flexion when undressing and pulling his t-shirt over his head to 180 degrees.  When asked to do it, he did 160 degrees with the goniometer.  During ROM testing, the Veteran complained of too much pain so the examiner stopped.  Against resistance, he showed little to no effort against muscle resistance and was unable to move his arm against mild assistance due to pain.  There was a well-healed surgical scar at the right acromioclavicular (AC) joint.  There was normal sensory intact to the hand of the right arm and no numbness or tingling claimed.  There was right shoulder pain at the tip of the AC joint on pressure.  The examiner noted that while there was no real loss of motion, the Veteran complained of pain with any movement.  There was no pain when rotating the capsule and no crunching or popping that was palpable or heard.  Neurological testing was normal.  Questionable effort and memory were exhibited during the exam.  

A May 2008 addendum report to the exam reflects that there were no objective signs of incoordination, weakness, or fatigue.  The examiner noted that diagnostic testing failed to support subjective symptoms.  MRI findings were consistent with minimal post-surgical changes.  The examiner stated that the post surgical repair of the right shoulder for impingement had resolved without evidence of current residuals or chronic disabling condition.  

In subsequent statements of record as provided by the Veteran and his spouse, it was argued that his right shoulder symptoms had worsened.  Specifically, in March 2009, the Veteran reported that he was unable to do even the simplest task such as driving, taking care of personal hygiene or anything regarding the use of his right arm or shoulder.  

Additional VA joints examination was conducted in November 2010.  The examiner noted that she reviewed the entire claims file.  The right extremity was the dominant hand.  It was noted that there was no right shoulder deformity, instability, weakness, or incoordination.  There was giving way, pain, and stiffness.  There were flare-ups every 3-4 months that lasted 1 to 2 days.  

Right shoulder ROM included flexion from 0 to 155 degrees, abduction from 0 to 115 degrees, internal rotation from 0 to 75 degrees, and external rotation from 0 to 80 degrees.  There was objective evidence of pain with active motion on the right side.  After repetitive motion, flexion was from 0 to 150 degrees and abduction was from 0 to 110 degrees.  Internal and external rotation ROM degrees remained the same.  

X-rays revealed a metal plate in the lower most cervical and uppermost thoracic spine areas.  The right shoulder appeared intact.  There was no evidence of fracture or displacement or bone abnormality.  The impression was of an intrinsically normal right shoulder with evidence of prior cervical surgery.  There was no evidence of humeral deformity, ankylosis, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of the humeral head.  There was no evidence of scapulohumeral or clavicular deformity.  

Analysis

As noted earlier, the RO granted an increased rating of 10 percent, effective July 24, 2002, the date that a claim for an increased rating was filed.  This grant was primarily based on clinical findings made upon VA examination on January 9, 2003.  Upon VA examination on January 9, 2003, the Veteran showed 170 degrees of forward flexion with pain starting at 80 degrees.  Abduction was 0 to 180 degrees with pain beginning at 80 degrees.  External rotation was 0 to 60 degrees with pain and internal rotation was 0 to 40 degrees with pain.  Crepitus was noted throughout ROM studies on the anterior shoulder.  On the internal rotation, the Veteran's arm became quite painful.  These findings are in conflict with the VA physical therapy report on the same day which reflects full ROM without pain.  It is noted that additional treatment records, to include on January 10 and 17, 2003, and through 2004, also show full ROM with pain only at the ends of motion.  Since 2005 and on occasions thereafter, the Veteran has exhibited some slight limitation of motion of the right shoulder.  However, the degree of severity has never been and is not on current exam to the degree that would warrant a rating in excess of 10 percent pursuant to the appropriate DCs.  Moreover, as noted above, on other occasions, his ROM has been full.  

While there was report of pain with all shoulder movements in October 2006, actual limitation of motion was not indicated.  Moreover, his complaints are not supported by the clinical findings and the examiner specifically noted that he questioned the Veteran's effort and his memory regarding his right shoulder condition.  Further, while there was MRI and X-ray evidence of degenerative changes of the right shoulder in 2006, such is not corroborated upon current tests.  

Even assuming that degenerative changes are present and continue, based on the foregoing evidence, a 10 percent evaluation applies for each major joint or group of minor joints affected (the Veteran's right shoulder joint is a major joint).  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  However, as noted above, a rating in excess of 10 percent disabling is not warranted for any period of time in question.  In this regard, other than on one exam on January 9, 2003, the evidence of record does not reveal that the Veteran's right shoulder disability was manifested by limitation of arm motion at shoulder level, meaning limitation to 90 degrees (shoulder height), midway between side and shoulder level, or to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201 (2011).  

The Board notes that the Veteran has not been diagnosed with ankylosis of the scapulohumeral articulation; malunion, dislocation, fibrous union, nonunion, or loss of head of the humerus; or malunion, nonunion, or dislocation of the clavicle or scapula, to gain an increased rating of 20 percent for his right shoulder disability under DCs 5200, 5202, and 5203; thus, these codes do not apply.  

To receive a compensable rating under the 38 C.F.R. § 4.73, DCs 5301, 5302, or 5304 or 5304, the medical evidence must show that there is at least moderate disability of the affected muscle groups.  38 C.F.R. § 4.56(d) (2011).  However, the medical evidence does not show that the Veteran's Muscle Groups I, II, III, or IV are impaired to a moderate or worse degree.  In detail, it is noted that the evidence of record does not reflect injury to any of these muscle groups.  Moreover, atrophy of the shoulder girdle muscle has not been reported.  Thus, based on the type of injury the Veteran suffered and the post service clinical evidence, under 38 C.F.R. § 4.56(c), the evidence of record does not indicate that the Veteran has shoulder girdle muscle injury/injuries that warrant a compensable rating.  Therefore, because the pertinent medical findings do not indicate that the Veteran suffers loss of muscle power, muscle fatigue, or loss of deep muscle fascia or substance, which are the guidelines for a moderate muscle injury as noted in 38 C.F.R. § 4.56(c), but rather suffers only (reported) pain at the ends of essentially full ROM of the shoulder, muscle injuries, if present, do not result in an increased rating for any period discussed above.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  This resulted in the assignment of a 10 percent rating as reported above.  

In making these determinations, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

Moreover, the Board has considered whether an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of the right shoulder that the Veteran has reported and provide for higher evaluations for greater degrees of disability. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to his right shoulder is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to the shoulder is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current rating assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right (major) shoulder injury is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


